In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated June 29, 1982, in which he tenders his resignation as an attorney and counselor at law (see 22 NYCRR 691.9). Respondent was admitted to practice by this court on December 19, 1962. By order of this court dated May 14, 1982 (88 AD2d 629) respondent was suspended from the practice of law pending the completion of a disciplinary hearing. Mr. Wolinetz acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts and indicates that he could not successfully defend himself on the merits against the charges in the petition. Generally stated, the 18 charges against him, as set forth in the petition herein, are as follows: Neglecting 17 legal matters entrusted to him to the prejudice of his clients and misrepresenting to these clients the actual status of these matters; in 11 of these matters respondent was paid legal fees for services never received; and respondent was lastly charged with failing to co-operate with the Grievance Committee for the Second and Eleventh Judicial Districts in its legitimate investigation of complaints of professional misconduct made against him. Mr. Wolinetz has stated that his resignation is made freely and voluntarily, without coercion or duress; and that he is fully aware of the implication of submitting his resignation. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.